DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 7 of U.S. Patent 10761075. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
With respect to claim 18, claim 18 of the present application differs from claim 7 (including parent claim 1) of US 10761075 in that the latter includes the following elements not recited in the former:
…by a processor…
…a specific photo of the set of photos showing a specific leaf having a specific marked region showing multiple lesions,
a total size of the multiple lesions being greater than a predefined percentage of a size of the specific marked region;…
…transmitting data related to the one or more diseases or one or more areas of the new image to the client device.
Thus, with the omission of these elements, claim 18 of the present application corresponds to claim 7 (including parent claim 1) of US 10761075.
The omission of an element and its function in a combination in cases where the functioning of the remaining elements is not altered has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967).
With respect to claim 19, the recitation of claim 19 of the present application corresponds to the recitation in claim 1 (parent of claim 7) of US 10761075:
…a specific photo of the set of photos showing a specific leaf having a specific marked region showing multiple lesions,
except insofar as claim 19 recites that the multiple lesions are disconnected and have different sizes or aspect ratios.
Concerning the description of the lesions as “disconnected”, this would appear to be an inherent trait in defining lesions as “multiple” rather than parts of one larger lesion. Concerning the description of the lesions as having different sizes or (Note: This is a recitation in the alternative, satisfied by either option) aspect ratios, this condition would inherently be met in any case where lesion imaging is not limited to imaging of groups of identically sized and shaped lesions.
Claims 1, 4-5, 7, 9, 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent 10761075 in view of Kono (US 5841883, cited in 8/28/20 Information Disclosure Statement). Although the 
With respect to claim 1, claim 1 of the present application differs from claim 7 (including parent claim 1) of US 10761075 in that the former is directed to a system rather than a computer-implemented method, the former recites a memory, and that latter includes the following elements not recited in the former:
…a specific photo of the set of photos showing a specific leaf having a specific marked region showing multiple lesions,
a total size of the multiple lesions being greater than a predefined percentage of a size of the specific marked region;…
…transmitting data related to the one or more diseases or one or more areas of the new image to the client device.
Concerning the recitation of a “system” in claim 1 of the present invention, claim 1 of US 10761075 recites a “processor”, indicating that the scope of the claim defines hardware elements. Thus, the scope of the latter encompasses a “system”.
Concerning the recitation of a “memory”, the use of a memory to store instructions to be executed by a processor, the use of a memory to store instructions to be executed is well known in the art as disclosed for example by Kono (Kono column 6, lines 18-19, control program stored in ROM and loaded into RAM). The use of a memory to store instructions in the invention 
Concerning the elements not recited in claim 1 of the present application, the omission of an element and its function in a combination in cases where the functioning of the remaining elements is not altered has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967).
With respect to claim 5, the recitation of claim 5 of the present application corresponds to the recitation in claim 1 (parent of claim 7) of US 10761075:
…a specific photo of the set of photos showing a specific leaf having a specific marked region showing multiple lesions,
except insofar as claim 5 recites that the multiple lesions are disconnected and have different sizes or aspect ratios.
Concerning the description of the lesions as “disconnected”, this would appear to be an inherent trait in defining lesions as “multiple” rather than parts of one larger lesion. Concerning the description of the lesions as having different sizes or (Note: This is a recitation in the alternative, satisfied by either option) aspect ratios, this 
With respect to claims 4, 7, 9, 11-17, the recitations of these claims correspond to those of claims 11, 7, 2-6, & 8-10, respectively, of US 10761075. 
Allowable Subject Matter
Claims 2-3, 6, 8, 10, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1 & 18 (and dependent claims 2-17 & 19-20), the art of record (other than the above cited US 10761075, of which the present case is a continuation) does not teach or suggest the recited arrangement for image-based plant disease recognition in which marked photo regions are processed by determining anchor boxes having distinct aspect ratios and correspondence to features of disease classes for each of a series of SSD layers, mapping the marked regions to the anchor boxes, building the SSD from the anchor boxes, and processing a new image using the SSD so configured to identify diseases based on the new image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petrellis, Luo, and Kabir disclose examples of image-based diagnostic arrangements.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663